MEMORANDUM **
Angela Vardanesi Cocharian, a native and citizen of Armenia, petitions pro se for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding based on an inconsistency between Cocharian’s testimony and her declaration regarding where she was attacked in October 1998, see Don v. Gonzales, 476 F.3d 738, 741-43 (9th Cir.2007), and Cocharian failed to adequately explain this discrepancy when given the opportunity, Kaur v. Gonzales, 418 F.3d 1061, 1066-67 (9th Cir.2005). Therefore, the IJ properly required Cocharian to corroborate her asylum claim, see Sidhu v. *242INS, 220 F.3d 1085, 1090-91 (9th Cir.2000), and she failed to do so. Accordingly, Cocharian’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.